Citation Nr: 0204763	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  98-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran performed recognized guerrilla service from March 
1945 to February 1946.  The appellant filed this claim as the 
widow of the veteran, who died in January 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
denied the appellant's application to reopen her claim of 
service connection for the cause of the veteran's death.  She 
appealed the RO decision, and in December 1998, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for the 
cause of the veteran's death.  The appellant appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).

While the case was pending before the Court, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  By June 22, 2001 Order, 
the Court vacated the Board's December 1998 decision, 
reasoning that it could not determine in the first instance 
the specific applicability of VCAA.  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001).  


FINDINGS OF FACT

1.  Initially, by decision on August 25, 1992, the Board 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  

2.  By decision on January 30, 1998, the Board denied the 
appellant's application to reopen her claim of service 
connection for the cause of the veteran's death.  

3.  The evidence submitted since the Board's final January 
30, 1998 decision is cumulative of evidence already of record 
and it does not bear directly and substantially upon the 
specific matter under consideration.  


CONCLUSIONS OF LAW  

1.  The January 30, 1998 Board decision, denying the 
appellant's claim of service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (1997).  

2.  New and material evidence to reopen the claim of service 
connection for the cause of the veteran's death has not been 
submitted.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth above, there has been a change in the law during 
the pendency of this appeal with the enactment of the VCAA 
and the promulgation by VA of implementing regulations.  
After reviewing the record, the Board finds that VA has 
satisfied its duties to the appellant, under both former law 
and the new VCAA.  

First, the record indicates that the appellant has been 
informed of the evidence of record and the nature of the 
evidence needed to substantiate her claim via the June 1998 
rating decision, a detailed August 1998 Statement of the 
Case, and the Board's December 1998 decision.  The Board 
concludes the discussions in these documents adequately 
complied with VA's notification requirements.  See 38 U.S.C. 
§ 5103 (West Supp. 2001).  It is also noted that the 
appellant's claim has been previously denied by the Board in 
August 1992 and January 1998 decisions.  Those decisions also 
contained detailed discussions of the evidence of record and 
the applicable legal criteria.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his 
available post-service medical treatment.  Here, the Board 
notes that in an August 2000 informal brief filed before the 
Court, the appellant claimed that VA had "failed to get the 
necessary record from the Physician who treated my late 
husband within the regulatory period (1) year after 
separation from service."  

The appellant presumably refers to Dr. V. Sta. Maria, who in 
a May 1991 medical certificate, claimed to have treated the 
veteran for hypertension and cerebral edema "off and on" 
from 1946 to 1956.  However, as the appellant has been 
previously notified, VA considers such medical certificate to 
be without probative value.  See Board decision of August 25, 
1992; see also Cruzada v. Gober, U.S. Vet. App. No. 96-1132, 
(Sept. 16, 1997) (Holdaway, J.); Alcaide v. Gober, U.S. Vet. 
App. No. 96-1259 (Ivers, J.) (persuasive, single-judge 
memorandum decisions discussing the probative value of 
medical opinions from Dr. Sta. Maria).  Thus, no reasonable 
possibility exists that contacting Dr. Sta. Maria for records 
of claimed "off and on" treatment from 1946 to 1956 would 
aid in substantiating the appellant's claim.  38 U.S.C. § 
5103A (West Supp. 2001).  

In any event, the Board notes that VCAA left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108, before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f) (West Supp. 2001).  

Also, final regulations to implement VCAA contain an 
amendment of the definition of new and material evidence and 
rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim.  However, these 
changes specifically apply only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii)).  As this claim to reopen was already 
pending on the effective date of the new regulations, and as 
the new regulations expressly apply only to newly-filed 
claims, the Board finds that such provisions are inapplicable 
here.  

In view of the foregoing, the Board finds that VA has 
fulfilled all duties to the appellant to assist and notify.  
As the change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records are negative for 
pertinent complaint or abnormality.  On his February 1946 
Affidavit for Philippine Army Personnel, he denied incurring 
any illnesses or wounds in service.  

In February 1955, the veteran underwent medical examination 
for the purpose of active service in the Philippine Army.  On 
examination, his cardiovascular system was found to be normal 
and his blood pressure was 118/72.  A November 1957 re-
enlistment medical examination report also shows a normal 
clinical examination of the cardiovascular system.  In 
January 1964, he again underwent physical examination, his 
heart sounds were normal with no murmur, and a blood pressure 
reading of 130/90 was recorded.  An EKG tracing was also 
noted to be normal.  

In September 1989, the veteran submitted an application for 
VA compensation or pension.  On his application, he indicated 
that he had never been a prisoner of war, had incurred no 
diseases or injuries in service, and had received no medical 
treatment in service.  By January 3, 1990 letter, the RO 
informed him that unless he specified a disability which he 
believed he incurred in service, VA disability compensation 
benefits could not be paid.  The veteran did not respond to 
the RO letter.  

On January 29, 1990, the veteran died at the age of 72 years.  
The death certificate lists the immediate cause of death as 
uncal herniation.  The antecedent cause of death was listed 
as cerebral edema, and the underlying cause of death was 
listed as intracerebral hypertensive hemorrhage.  

In May 1991, the appellant submitted an application for 
Dependency and Indemnity Compensation benefits.  In support 
of her claim, she submitted a May 1991 medical certificate 
from Dr. V. Sta. Maria in which he indicated that he treated 
the veteran for hypertension and cerebral edema "off and 
on" from 1946 to 1956.  

Based on the foregoing evidence, on August 25, 1992 the Board 
denied service connection for the cause of the veteran's 
death.  In its decision, the Board noted that the veteran's 
service medical records were negative for pertinent complaint 
or abnormality, and while the May 1991 medical certificate 
indicated that the veteran was treated intermittently for 
hypertension and cerebral edema from 1946 to 1956, subsequent 
clinical records indicated that his cardiovascular system was 
normal.  Thus, the Board found that the medical evidence from 
Dr. Sta. Maria had no probative value, and that preponderance 
of the objective medical evidence of record indicated that a 
disability of service origin did not cause the veteran's 
death.  That decision is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 19.194 (1991).

In April 1996, the appellant submitted a request to reopen 
her claim of service connection for the cause of the 
veteran's death.  In support of her claim, she submitted a 
December 1996 medical certificate from G. Gamez, M.D., the 
attending physician at the hospital where the veteran died.  
Dr. Gamez indicated that the veteran had been admitted to the 
facility in January 1990 and that the cause of his death was 
an uncal herniation, with a final diagnosis of intracerebral 
hemorrhage and hypertension.  Attached to the medical 
certificate were the clinical records from the veteran's 
terminal period of hospitalization.  

By January 1998 decision, the Board denied the appellant's 
request to reopen her claim of service connection for the 
cause of the veteran's death.  In its decision, the Board 
found that the December 1996 medical certificate was not new 
as the information it contained was cumulative of the 
information contained in the veteran's January 1990 death 
certificate.  The Board also determined that the records of 
the veteran's final hospitalization although new, were not 
material, as such records did not provide a link or nexus 
between the cause of the veteran's death and his period of 
service.  The Board's decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (1997).  

In March 1998, the appellant again submitted a request to 
reopen her claim of service connection for the cause of the 
veteran's death.  In support of her claim, she submitted a 
March 1998 medical certificate from T. Navarro, M.D., which 
indicates that he treated the veteran "off and on" from 
1972 to 1981 for cerebral edema, hypertension, uncal 
herniation, and ischemic heart disease.  

II.  Laws and Regulations

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the three grounds under which a 
claimant may seek further consideration of a previously 
closed case.  Routen v. West, 142 F. 3rd 1434 (Fed. Cir. 
1998).  

The first ground, specified by statute, is to show that there 
was a "clear and unmistakable error" (CUE) in the 
determination being reviewed.  38 C.F.R. § 3.105(a) (1997).  
In this case, the appellant has made no assertion regarding 
the issue of CUE; thus, that issue is not currently in 
appellate status.

A second ground under which a previously closed case may be 
reopened is when there is an intervening change in the 
applicable law.  In such cases, a new law may entitle a 
claimant to receive reconsideration of a claim, even though 
the claim is based on essentially the same facts as those in 
a previously adjudicated claim.  Routen, supra; Spencer v. 
Brown, 17 F. 3d. 368, 387 (1994).  In this case, the 
applicable law governing the claim of service connection for 
the cause of the veteran's death has remained unchanged since 
the last final decision; thus, the claim may not be reopened 
on this basis.  

The third ground under which a previously closed case may be 
reopened is to present "new and material evidence" 
sufficient to reopen the claim.  Id.; 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156 (2001).  This third ground is the 
basis for the appellant's claim.  

Under applicable regulation, "new and material evidence" 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether to reopen a claim, the Board must 
review all of the evidence submitted by the appellant since 
the last final disallowance of the claim on any basis to 
determine whether it must be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  It must 
also presume the credibility of the evidence when considering 
whether it is new and material.  Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  

III.  Analysis  

In this case, as set forth above, the appellant's claim was 
most recently denied by the Board in January 1998.  The 
additional evidence associated with the claims folder since 
that final denial consists of the March 1998 Medical 
Certificate from Dr. Navarro, as well as her own assertions.  

With respect to the appellant's assertions that the veteran 
died from illnesses he incurred in active service, the Board 
finds that they are not new and material sufficient to reopen 
her claim.  Her assertions are essentially the same as those 
of record at the time of the Board's previous decisions; as 
such they are repetitious of evidence previously considered, 
and are not new and material evidence sufficient to reopen 
the claim.  38 C.F.R. § 3.156(a).  

In any event, the record does not establish that the 
appellant possesses a recognized degree of medical knowledge; 
thus, she lacks the competency to provide a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, 
in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that a lay person was not competent to offer medical opinion 
or diagnosis and that such evidence does not provide a basis 
on which to reopen a claim of service connection. 

Likewise, the March 1998 medical certificate from Dr. Navarro 
which indicates that he treated the veteran "off and on" 
from 1972 to 1981 for cerebral edema, hypertension, uncal 
herniation, and ischemic heart disease, is not new and 
material.  While this evidence is "new" in the sense that 
it is not duplicative of past evidence of record, but it is 
not material because the information contained in this 
medical certificate is not probative of the issue at hand; 
namely, whether the cause of the veteran's death was of 
service origin.  Simply put, this evidence does not present a 
new factual basis upon which to reconsider the appellant's 
claim.  It is relevant only to state that the veteran was 
treated for these conditions many years after his separation 
from active service.  It does not bear directly and 
substantially upon the specific matter under consideration, 
again, whether the causes of the veteran's death were 
incurred in or aggravated by service within the applicable 
presumptive period following service.  As such, this record 
is not material and cannot serve to reopen the claim.  38 
U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  

In light of the above, the Board concludes that the appellant 
has not submitted new and material evidence to reopen her 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  

In reaching this decision, the Board has considered the 
appellant's assertions to the effect that her husband was a 
former prisoner of war and that "while in captivity, 
suffered many sicknesses, cerebral edema, uncal herniation, 
cerebral hemorrhage."  However, the service department has 
unequivocally verified the dates and character of the 
veteran's service.  Such record clearly indicates that the 
veteran was not a prisoner of war during service.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, the 
presumptive provisions pertaining to former prisoners of war 
are not applicable in this case.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

